Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 18 December 1782
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        
                            
                                Monsieur
                                a boston le 18 Xbre December 1782
                            
                            La vénération dónt cette armée a été pénétrée pour votre Exélence des le premier instant ou elle luy a
                                été presentée par M. le cte de rochambeau, Sa confiance dans Ses talents, et La Sagesse de Ses ordres, le Souvenir
                                inéfacable de Ses bontés, de Ses attentions, et de l’exemple qu’elle lay a donné dans des circonstances périlleuses,
                                L’approbation, Les regrets, et Les voeux dónt elle veut bien L’honorer encor a Son départ, Sont autant de motifs qui
                                doivent luy répondre qu’il n’est point de chef ny d’officiers particulier de L’armée, qui vient de métre confié, qui
                                ne soit aussi touché que flatté de son Suffrage, et qui ne regrette infiniment que le Secret de notre destination, les
                                ait privi de l’agrément de luy etre encor presenté par M. le cte de rochambeau pour luy rendre des respects pour la
                                remercier, et luy montre des visages reconnoissants.
                            apres avoir eté L’intreprette de leur Sentiments pour votre Exélence je la Supplie de permettre que  Saisine encor cette occasion de l’assurer que tous ceux quelle ma permis de luy vouër, Seront aussi
                                durable que le profond respect avec lequel je Suis de votre Exelence Le tres humble et tres obeissant Serviteur
                            
                                Vioménil
                            
                            
                                P.S. dans l’instant M. le Mis de vaudreuil ordonne que Son escadre Soit prette a mettre dimanche a
                                    la voile, et suivant toute apparance. Longue cette Lettre  a votre Exelence nous ne
                                    Serons plus en vue de ce continent.
                                je Supplie votre Excelence de vouloir bien faire passer ce pacquet a M. le chev. de la luzerne.
                            
                        
                        Translation
                            The veneration with which this Army was penetrated, from the first moment they had the honor of being
                                presented to your Excellency by Count Rochambeau, their confidence in your talents, & the wisdom of your
                                Orders, the remembrance of your kindness & attention & the Examples you set them in every critical
                                circumstance, the approbation, Regret & wishes you have honored them with at their departure are so many
                                motives from which, you may be assured, that there is not an individual officer in this Army who is not as sensibly
                                touched as flattered by your Suffrage and who does not exceedingly regret that the secret of our destination deprived
                                them of the pleasure of being again presented by Count Rochambeau to pay their Respects to your Excellency and to
                                express to you their feelings on the occasion.
                            Having thus interpreted their Sentiments to your Excellency permit me Sir, to embrace this Opportunity to
                                assure you, that the Sentiments you have already permitted me to express to you, will be as durable as the profound
                                respect with which I have the honor to be &c.
                            
                                 (Signed) Viomenil
                            
                            
                                P.S. This instant the Marquis de Vaudreuil has orderd the Squadron to be ready for Sea on Sunday
                                    & from every appearance, when this Letter Reaches you, we shall be out of Sight of this continent.
                                I beg your Excellency to forward the inclosed to the Chev. de la luzerne.
                            

                        
                    